ST. SURE, District Judge.
Applicant, claiming to he American bom, sought admission to the United State at Seattle on September 20,1926, and was excluded. He claims to be the same Yee Mon Wah who appeared before United States Commissioner Benjamin L. Wells at Malone, N. Y., on December 31, 1901, in deportation proceedings, and who was discharged.
Applicant arrived at San Francisco on May 15,1929, and again made application to enter the country as an American-born citizen. The immigration authorities have again denied admission on the ground that applicant has failed to establish the fact of Ms birth within the United States. They also find that he is not the same Yee Mon Wah who was before United States Commissioner Wells at Malone, N. Y., in 1901.
On examining the voluminous record, I find several photographs, and, after comparison, I think there are photographs of at least four different men purporting to be Yee Mon Wah. Tbe photograph of tbe person admitted to tbe United States by Commissioner Wells in 1902- as Yee Mon Wah shows a young man in Chinese costume. The photograph taken in 1917 shows a young man in American costume, who, sixteen years later, looks younger than the man in the 1901 photograph. The photograph of the present applicant taken in 1929 shows him at the age of 46 years, wMeh would mean that he was 34 when the 1917 photograph was taken.
Applicant’s counsel harbored some doubt as to the date when the photograph of Yee Mon Wah was attached to the record of Com*460missioner Wells, and thought that possibly the picture of another person was substituted. This doubt has been removed, however, by the fact that the New York immigration authorities verified the photograph by a comparison with the record of the United States marshal at Utica, N. Y. It is not likely that the same substitution would have been made in two government offices so far apart.
’ To prove his birth- on American soil, applicant presents two witnesses, Chin Horn Bow and Horn Kim, whose testimony is quite as confusing as the photographs.
Chin Horn Bow testifies that he was born in San Francisco in 1880. Applicant testifies that he was born in Stockton in 1883. .Yet he testifies that he is six or seven years younger than Chin Horn Bow.,
Chin Horn Bow testifies that, when he was between the ages of 2 and 7 years, he visited applicant, then an infant, at Stockton. But his testimony as to applicant’s birth is only hearsay. He says he knew applicant was born in Stockton because Chin Horn Bow’s parents told him- so, and also because applicant told him so. He says he is not related to applicant, only a friend. Applicant testifies that'he is related to Chin Horn Bow on his mother's side; that he cannot define the relationship, but considers it close; and he denies having previously made a contrary statement.
Chin Horn Bow testifies that he saw’ap'-plicant many times in China. Applicant testifies that he never saw Chin Horn Bow in China.
The other witness, Horn Kim, makes no better impression. He testifies that he is a cousin by marriage of the applicant; that applicant is his father’s sister’s son; that Chin Horn Bow is the son of another sister of Horn Kim’s father; therefore Chin Horn Bow and the applicant are cousins. Horn Kim testifies that his father’s name is Horn Moon Dow. Applicant testifies that his mother had only one brother, and his name was Horn Lin Wee; that his mother was not a sister of Horn Moon Dow.
Horn Kim testifies that, after not seeing the applicant from the time applicant was 7 until he was 30 years of age, Horn Kim recognized applicant by his big ears and by his “eyebrows being high up.” This is not a very definite identification.
Horn Kim testifies he has three brothers and no sisters, and that applicant knows them. Applicant says he does not know if Horn Kim has any brothers or sisters.
Horn Kim testifies that Yee Mon Wah told him that he (Yee Mon Wall) had married, or lived with, a white woman in New York City, and that they had two sons. Applicant denies that he ever made such a statement to Horn Kim, and testifies that he married Lee Shee on February 10, 1898, at the Jay Suey Village, Snd, China; that he has four sons and no daughters; that that was his only marriage; and that he never married, or lived with any woman as his wife in the United States.
Horn Kim testifies that the father of applicant was Yee Thlen Sang, manager of the “Kim Lung Chung Store” at Stockton, California. Applicant says his father’s name was Yee Dok Jung, also known as Yee Sik, and that he died in China many years ago.
Horn Kim testifies that applicant knew Horn Kim’s parents in China. Applicant testifies that he only saw Horn Kim’s parents in Stockton.
Horn Kim testifies that he owes applicant $100, but that applicant has no interest in Horn Kim’s laundry. Applicant'testifies that Horn Kim does not owe applicant any money, .but that applicant is half owner in a laundry in Hattiesburg, Miss., the other half of which is owned by Horn Kim.
In the face of these glaring discrepancies on material matters, I cannot interfere with the conclusion of the immigration authorities.
The petition for a writ of habeas corpus will be denied, and the order to show cause dismissed.